

115 HR 4648 IH: Home Mortgage Reporting Relief Act of 2017
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4648IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. Emmer (for himself and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo delay the effective date of certain regulations relating to home mortgage disclosures, to
			 suspend certain data sharing requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Home Mortgage Reporting Relief Act of 2017. 2.Delayed effective date of amendments to regulation relating to home mortgage disclosure (a)Compilation of reportable dataCompliance with the amendments made to section 1003.4 of title 12, Code of Federal Regulations, by the final rule issued by the Bureau of Consumer Financial Protection entitled Home Mortgage Disclosure (Regulation C) (80 Fed. Reg. 66310 (October 28, 2015)) and the final rule issued by the Bureau of Consumer Financial Protection entitled Home Mortgage Disclosure (Regulation C) (82 Fed. Reg. 43132 (September 13, 2017)) prior to January 1, 2019, may not serve as the basis of a supervisory or enforcement action taken against any depository institution, and no suit may be filed against any depository institution for a violation of such requirements occurring before such date.
 (b)ReportingCompliance with the amendments made to section 1003.5 of title 12, Code of Federal Regulations, by the final rules described in subsection (a) prior to January 1, 2020, may not serve as the basis of a supervisory or enforcement action taken against any depository institution, and no suit may be filed against any depository institution for a violation of such requirements occurring before such date.
 3.Suspension of data sharing requirementsNotwithstanding any other provision of law, including the final rules described in section 1— (1)depository institutions shall not be required to publish, disclose, or otherwise make available to the public, pursuant to the Home Mortgage Disclosure Act of 1975 (or regulations issued under such Act) any data, other than data that will be compiled in aggregate form as described under section 310 of such Act, that was not required to be published, disclosed, or otherwise made available pursuant to such Act (or regulations issued under such Act) on the day before the date of the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act; and
 (2)the Bureau of Consumer Financial Protection and the Financial Institutions Examination Council shall not publish, disclose, or otherwise make available to the public any data received from depository institutions pursuant to the Home Mortgage Disclosure Act of 1975 (or regulations issued under such Act), other than data that will be compiled in aggregate form as described under section 310 of such Act, that was not required to be reported by depository institutions on the day before the date of the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
 4.Depository institution definedFor purposes of this Act, the term depository institution has the meaning given such term under section 303 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2802).
		